Citation Nr: 0721356	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-29 92	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for right shoulder 
degenerative arthritis.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In January 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.

The Board acknowledges that the veteran has submitted 
additional claims for adjudication; however, they are not 
currently properly before the Board.  In January 2006, the 
veteran's representative submitted a claim of entitlement to 
service connection for a right thigh scar.  During his video 
conference hearing, the veteran appears to have raised the 
issue of entitlement to a disability rating in excess of 10 
percent for his service-connected residuals from shrapnel 
fragment wounds, muscle group XIII, right thigh.  These 
matters are accordingly referred to the RO for any 
appropriate adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the claims of entitlement to  service 
connection for right shoulder degenerative arthritis and 
entitlement to an increased rating for his right knee 
disability.

With respect to the veteran's claim of entitlement to service 
connection for right shoulder degenerative arthritis, the 
Board notes that the record contains differing opinions as to 
whether his current disability is related to his period of 
service.  In a January 2004 addendum to a November 2003 VA 
examination, the examiner opined that the veteran's right 
shoulder degenerative arthritis is not at least as likely as 
not related to combat trauma.  In February 2004, a VA 
examiner also opined that the veteran's right shoulder 
disability was not related to his period of active service.  
It is unclear, however, as whether the February 2004 VA 
examiner reviewed the claims folder.  Additionally, neither 
examination report contained any reasons and bases for the 
examiners' conclusions.  

In February 2006, the veteran's private treatment provider, 
Jerry A. Behrens, M.D., submitted that, based upon the 
veteran's history, it was reasonable to conclude that an in-
service grenade blast injured the veteran's right shoulder 
and was the etiology of his current right shoulder 
disability.  He also indicated that an MRI would be helpful 
in providing clarification as to the veteran's current 
disability.  

In light of the aforementioned medical evidence, the Board 
finds that an additional VA examination would be helpful, in 
order to have a VA examiner review the claims folder and 
provide an opinion as to whether the veteran's current right 
shoulder disorder is related to his period of service, and to 
include reasons and bases for any opinion.  

As to the matter of entitlement to a disability rating in 
excess of 10 percent for the veteran's right knee disability, 
the Board acknowledges that the veteran has been provided 
several VA examinations throughout the pendency of this 
appeal.  The most recent examination of record, afforded in 
November 2005, however, is inadequate for rating purposes.  
The examiner acknowledged that during the examination the 
veteran reported with complaints of intermittent instability 
and episodes of locking.  In his objective findings, the 
examiner, however, failed to address whether there was any 
objective evidence of instability.  The veteran continued to 
present complaints of instability of the right knee during 
his January 2006 hearing.  Accordingly, the veteran should be 
afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain and associate with 
the record copies of all VA medical 
records pertaining to treatment or 
evaluation of the veteran's right shoulder 
and right knee since August 2005.  If he 
identifies any other outstanding records 
pertaining to treatment or evaluation of 
his right shoulder and right knee, the RO 
should secure copies of such records as 
well.  If the RO is unable to obtain a 
copy of any pertinent evidence identified 
by the veteran, the veteran and his 
representative should be so advised, and 
also advised that the veteran should 
provide copies of the outstanding 
evidence.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
his right shoulder disorder.  The claims 
folder must be made available to the 
examiner.  All indicated tests and studies 
should be performed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current right shoulder disorder was 
incurred during his period of service.  

3.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected right 
knee disability.  The claims folder must 
be provided to the examiner.  Any 
indicated studies should be performed.  
The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of the left knee.  The 
examiner should also determine if the knee 
locks and if so the frequency of the 
locking.  

4.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion of the right knee, 
limitation of extension of the right knee 
and recurrent subluxation or lateral 
instability of the right knee.  If the 
benefits sought on appeal remain denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



